Title: Thomas Jefferson to John Adams, 19 June 1784
From: Jefferson, Thomas
To: Adams, John


        
          Dear Sir
          Boston June 19. 1784.
        
        Supposing that you would receive from Congress a direct communication of the powers given to yourself, Doctr. Franklin & myself, I have deferred from day to day writing to you, in hopes that every day would open to me a certainty of the time & place of my departure for the other side of the Atlantic. Paris being my

destination I have thought it best to enquire for a passage to France directly. I have hastened myself on my journey hither in hopes of having the pleasure of attending Mrs̃ Adams to Paris and of lessening some of the difficulties to which she may be exposed. but after some unexpected delays at Philadelphia & New York I arrived here yesterday and find her engaged for her passage to London & to sail tomorrow. it was therefore too late for her to alter her measures tho’ I think she might probably meet with you the sooner could she have taken her passage as I shall on board the French packet from N. York where I had ensured her choice of accomodations, and was promised that the departure of the vessel should be made agreeable to our movements. she goes however in a good ship, well accomodated as merchants’ ships generally are and I hope will have soon the pleasure of meeting with you.— with respect to our joint agency, our instructions are more special than those formerly sent. these I shall have the pleasure of communicating together with the commissions to yourself & Doctr. Franklin at Paris. my expectation is to sail from New York about the first or second week of the next month. the time of my arrival in Paris will depend on winds & weather: but probably it may be the middle or latter part of August.
        We are informed that Congress adjourned on the 3d. of June to meet again at Trenton the 1st. Monday in November, leaving a committee of the states at the helm during their recess. the particulars of affairs here I shall have the pleasure of communicating to you more fully than I can by letter. for the present I will only inform you in general that their aspect is encouraging. I beg you to be assured of the sincere esteem & regard with which I have the honor to be Dear Sir / Your most obedient / & most humble servt
        
          Th: Jefferson
        
      